DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-19, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 20200145921 in view of Astrom 20210037470.

As to claim 1, Zhang discloses a method of operating a network node, comprising: - receiving control messages [910, 914] being indicative of capabilities  of the terminals sharing a paging occasion to support one or more wake-up signals of a set of wake-up signals [group-based WUS] (see par. 0067, 0096-0098, 0123), and determining a “subset” from the set of wake-up signals based on the capabilities of the terminals indicated by the received control messages, the subset including at least one wake-up signal for use at the paging occasion [917-927] (see par. 0096-0098, 0124-0125). It is unclear if Zhang’s WUS to the UE qualifies as a subset. In an analogous art, Astrom discloses a method of operating a network node, comprising: - receiving control messages being indicative of capabilities [characteristic] of the terminals sharing a paging occasion to support one or more wake-up signals of a set of wake-up signals (see par. 0042, 0081-0082), and determining a subset from the set of wake-up signals based on the capabilities of the terminals indicated by the received control messages, the subset including at least one wake-up signal for use at the paging occasion (see par. 0044-0046, 0051-0058, 0087, 0092, 0129-0139). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use a subset to create subgroups to efficiently manage the finite wireless resources. 
As to claim 5, Zhang discloses the method of claim 1, wherein the “subset” is determined based on a comparison of the capabilities of the terminals [917-927] (see par. 0096-0098, 0124-0125). It is unclear if Zhang’s WUS to the UE qualifies as a subset. In an analogous art, Astrom discloses the subset including at least one wake-up signal for use at the paging occasion (see par. 0044-0046, 0051-0058, 0087, 0092, 0129-0139). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use a subset to create subgroups to efficiently manage the finite wireless resources.
As to claim 6, Zhang discloses the method of claim 1, further comprising: determining a count of the terminals supporting a given wake-up signal of the set of wake-up signals and including the given wake-up signal in the subset if the count exceeds a predefined threshold [connection density] (see table 1; par. 0144).  
As to claim 9, Zhang discloses the method of claim 1, wherein the subset is determined based on an estimated control signaling overhead [associated with signaling the at least one wake-up signal] [please note that associations will not differentiate from the prior art] (see par. 0073).  
As to claim 10, Zhang discloses the method of claim 1, further comprising: - transmitting a configuration control message indicative of the determined subset to the terminals [916] (see par. 0124). 
As to claim 11, Zhang discloses the method of claim 1, wherein the wake-up signals of the set of wake-up signals [are associated with multiple modulation schemes and/or multiple modulation constellations] [please note that associations will not differentiate from the prior art] (see par. 0061, 0148).  
As to claim 12, Zhang discloses the method of claim 1, further comprising: transmitting the at least one wake-up signal included in the subset at a time offset and/or a frequency offset with respect to the respective paging occasion (see par. 0008, 0064, 0081, 0093).  
As to claim 13, Zhang discloses the method of claim 1, further comprising: deactivating a wake-up signaling functionality for at least one of the terminals based on the capabilities of the terminals [changing functionality] (see par. 0096-0098, 0124-0125).
As to claim 14, Zhang discloses the method of claim 1, further comprising: - receiving further control messages from further terminals that share a further paging occasion, the further control messages being indicative of further capabilities of the further terminals to respectively support the one or more wake-up signals of the set of wake-up signals, and determining a further subset of the set of wake-up signals based on the further capabilities of the further terminals, the subset including at least one further wake-up signal for use at the further paging occasion, wherein the subset and the further subset are at least partly different.  [repetition of the steps for other terminals] (see par. 0096-0098, 0123-0125). It is unclear if Zhang’s WUS to the UE qualifies as a subset. In an analogous art, Astrom discloses a method of operating a network node, comprising: - receiving control messages being indicative of capabilities [characteristic] of the terminals sharing a paging occasion to support one or more wake-up signals of a set of wake-up signals (see par. 0042, 0081-0082), and determining a subset from the set of wake-up signals based on the capabilities of the terminals indicated by the received control messages, the subset including at least one wake-up signal for use at the paging occasion (see par. 0044-0046, 0051-0058, 0087, 0092, 0129-0139). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use a subset to create subgroups to efficiently manage the finite wireless resources.
As to claim 15, Zhang discloses a method of operating a terminal, comprising: transmitting a control message [910, 914] to a network, the control message being indicative of a capability of the terminal to support one or more wake-up signals of a set of wake-up signals [group-based WUS] (see par. 0067, 0096-0098, 0123), receiving a configuration control message [916] from the network, the configuration control message being indicative of a “subset” of the set of wake-up signals, the subset including at least one wake-up signal, and detecting a given wake-up signal of the at least one wake-up signal included in the subset at a paging occasion [926] (see par. 0096-0098, 0124-0125). It is unclear if Zhang’s WUS to the UE qualifies as a subset. In an analogous art, Astrom disclose receiving a configuration control message [916] from the network, the configuration control message being indicative of a subset of the set of wake-up signals, the subset including at least one wake-up signal, and detecting a given wake-up signal of the at least one wake-up signal included in the subset at a paging occasion (see par. 0044-0046, 0051-0058, 0087, 0092, 0129-0139). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use a subset to create subgroups to efficiently manage the finite wireless resources.
As to claim 17, Zhang discloses the method of claims 15, wherein the at least one wake-up signal is received at a time offset and/or a frequency offset with respect to the paging occasion (see par. 0008, 0064, 0081, 0093).  
As to claim 18, Zhang discloses the method of claim 17, wherein the configuration control message is indicative of the time offset and/or the frequency offset (see par. 0008, 0064, 0081, 0093, 0124).  
Regarding claims 19 and 24-25, they are the respective network node claims of method claims 1 and 5-6. Therefore, claims 19 and 24-25 are rejected for the same reasons as shown above.
Regarding claim 21, is the respective terminal claim of method claim 15.  Therefore, claim 21 is rejected for the same reasons as shown above.
Regarding claims 7-8, 16 and 26, Zhang discloses wherein the subset includes multiple wake-up signals (see par. 0096-0098). Zhang fails to disclose wherein the wake-up signals of the set of wake-up signals are ranked in accordance with a priority, wherein the subset is determined based on the priority or wherein the subset is determined based on an estimated aggregated or individual power consumption at the terminals for receiving the at least one wake-up signal. However, OFFICIAL NOTICE IS TAKEN THAT organizing terminals by priority and/or power is a common and well-known technique to manage the network. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to organize by power to avoid interference while extending battery life and/or priority to manage the required QoS using the finite wireless resources.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/           Primary Examiner, Art Unit 2647